Memorandum by the Court. Appeal by the employer from a decision of the Unemployment Insurance Appeal Board which dismissed an appeal from a Referee’s decision -on the ground it was -not timely filed. Appellant does not dispute the board’s finding that notice of the Referee’s -decision was mailed on December 5, 1967 and that notice of appeal therefrom was filed more than 20 days thereafter, on December 28, 1967, but urges that the time to appeal was extended -by CPL-R 2103 (subd. [b], par. 2). In view of the explicit provisions of the statute regulating appeals in these administrative proceedings (Labor Law, § 621, subd. 1) the “ three-day mailing rule ” under CPLR 2103 has no application. (Matter of Walker [Catherwood], 27 A D 2d 967.) Decision affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by the court.